DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN104181761A) in view of Cok (United States Patent Application Publication 2017/0133818 A1).



With respect to claim 1, Wu discloses a micro laser diode projector (see fig.1), comprising: an MEMS scanning device (see the scanning device of fig.1), which rotates around a first axis and a second axis that are orthogonal to each other (see the axis of 22 and 23); and a laser light source (see 40 in fig.1) including at least one laser, wherein the laser light source is mounted on the MEMS scanning device (see the position of 100 in fig.1) and rotates around the first and second axes with the MEMS scanning device (see the operation of fig.1) to project light to a projection screen (the limitation is intended use and therefore is given no patentable weight), wherein the laser light source projects light to the projection screen to form an image on the projection screen in a line-scan manner (disclosed by the micro-projection operation of fig.1).
But Wu does not disclose the laser light source is a micro laser diode.
Cok discloses wherein a laser light source is the micro laser diode (see para:  “[0094] 40R red micro-LED laser [0095] 40G green micro-LED laser [0096] 40B blue micro-LED laser”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source of Wu with the teaching of Cok so that the laser light source is a micro laser diode  to make the display device compact.


With respect to claim 2, Wu  in view of Cok discloses the micro laser diode projector according to claim 1, but Wu does not disclose wherein the at least one micro 
Cok discloses the micro laser diode includes a red, green and blue micro laser diode (see para:  “[0094] 40R red micro-LED laser [0095] 40G green micro-LED laser [0096] 40B blue micro-LED laser”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source of Wu in view of Cok with the teaching of Cok so that the at least one micro laser diode includes a red micro laser diode, a green micro laser diode and a blue micro laser diode to enhance image quality while keeping the display device compact.


With respect to claim 5, Wu in view of Cok discloses the micro laser diode projector according to claim 1, Wu discloses further comprising: a MEMS control unit, which drives the MEMS scanning device to rotate around the first axis and the second axis (see the operation of 1); and a laser diode control unit (see disclosed by the operation of 40 in fig.1), which drives the micro laser diode light source (disclosed by the operation of fig.1).

With respect to claim 8, Wu in view of Cok discloses the micro laser diode projector according to claim 1, Wu discloses wherein the MEMS scanning device is a MEMS scanner (see MEMS of fig.1) and the micro laser diode light source (see 40 in 

With respect to claim 9, Wu in view of Cok discloses the micro laser diode projector according to claim 1, Wu discloses wherein the MEMS scanning device is driven by at least one of an electrostatic drive mechanism, an electromagnetic drive mechanism (see 50 in fig.1), a piezoelectric drive mechanism and an electrothermal drive mechanism.


With respect to claim 10, Wu in view of Cok discloses an electronics apparatus, Wu discloses comprising the micro laser diode projector according to claim 1 (see the apparatus of fig.1, 100).




Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN104181761A) in Cok (United States Patent Application Publication 2017/0133818 A1) and Takeda (United States Patent Application Publication 2006/02332208 A1).

With respect to claim 3, Wu in view Cok discloses the micro laser diode projector according to claim 1, but does not disclose wherein the micro laser diode light source 
Takeda discloses wherein the micro laser diode light source includes a main micro laser diode and a corresponding backup micro laser diode, and the backup micro laser diode is switched on in case that the main micro laser diode is failed ([0098]: “The light source switching section 155 stops actuation of the light source section 401 which is not supplying laser beams having at least the predetermined intensity according to the determination by the monitoring section 154, and starts actuation of the backup light source section 163 or 164.”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection system of Wu in Cok with the teaching of Takeda so that wherein the micro laser diode light source includes a main micro laser diode and a corresponding backup micro laser diode, and the backup micro laser diode is switched on in case that the main micro laser diode is failed to enhance the life to of the projection system.

With respect to claim 6, Wu in view of Cok discloses the micro laser diode projector according to claim 5, but does disclose wherein the micro laser diode light source includes a main micro laser diode and a corresponding backup micro laser diode, and the main micro laser diode and the backup micro laser diode are connected to the micro laser diode control unit via a common signal line.
The light source switching section 155 stops actuation of the light source section 401 which is not supplying laser beams having at least the predetermined intensity according to the determination by the monitoring section 154, and starts actuation of the backup light source section 163 or 164.”), and the main micro laser diode and the backup micro laser diode are connected to the micro laser diode control unit via a common signal line (see the operation of 152 and 122 in fig.16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection system of Wu in Cok with the teaching of Takeda so that the micro laser diode light source includes a main micro laser diode and a corresponding backup micro laser diode, and the main micro laser diode and the backup micro laser diode are connected to the micro laser diode control unit via a common signal line to enhance the life to of the projection system.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN104181761A) in view of Cok (United States Patent Application Publication 2017/0133818 A1), Takeda (United States Patent Application Publication 2006/02332208 A1) and Simin (United States Patent Application Publication 2017/0196061 A1 A1).


	Simin discloses operating lasers within a nominal current (see para.[0002]: “lasers, with integrated control to attain a total operating current that is within a predetermined total operating current limit specified for obtaining a desired amount of optical power”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the micro laser diode projector of Wu in view of Cok and Takeda with the teaching of Simin so that the laser diode control unit provides the main micro laser diode and the backup micro laser diode with a driving current within a nominal current of any of the main micro laser diode and the backup micro laser diode to obtain a desired amount of optical power.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JERRY L BROOKS/Examiner, Art Unit 2882